JUDGMENT
Per Curiam
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant. See Fed. R. App. P. 34(a)(2); D.C. Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s order, filed January 20, 2016, dismissing the complaint with prejudice on the ground of prosecutorial immunity, be affirmed. It is well established that, “in initiating a prosecution and in presenting the State’s case, the prosecutor *5is immune from a civil suit for damages under [42 U.S.C.] § 1983.” Imbler v. Pachtman, 424 U.S. 409, 431, 96 S.Ct. 984, 47 L.Ed.2d 128 (1976). Appellant has not demonstrated that any of the appellees’ alleged actions or omissions fall outside the protection of prosecutorial immunity.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App. P. 41(b); D.C. Cir. Rule 41.